DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
In Figure 1, reference character “24” pointing to the inside jaws should be replaced with --21--. 
In Figure 3, reference character “38” pointing to the AC voltage source should be replaced with --36--. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0055], lines 4 and 6, “receive coil 34” should be replaced with one of --receive coil 35-- and --receive circuit 34--.
In paragraph [0064], line 14, “43” should be replaced with --34--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masreliez et al. (US 6,011,389, IDS filed 3/21/2019).

Regarding claim 1, Masreliez et al. discloses an inductive sensor device (element 118, Fig. 3A) comprising: a scale (element 112, Fig. 3A) having a plurality of scale elements (element 14, Fig. 3A) that are adapted to create a field pattern in at least one line and extend in a measuring direction (element 300, Fig. 3A), a sensor unit (Fig. 11), wherein the sensor unit and the scale are moveable relative to each other in the measuring direction, wherein the sensor unit comprises at least one receive circuit (element 104, Fig. 12A) with at least one receive coil that is adapted to detect the field pattern, wherein each of the at least one receive coil contains a plurality of loops (see Fig. 12A below) that are arranged adjacent to each other in the measuring direction, wherein each of the plurality of loops encloses a loop area (see Fig. 12A below), wherein the at least one receive coil extends between a first end (see Fig. 12A below) and a second end (not shown opposite symmetrical side of Fig. 12A) in the measuring direction and has a first end section (see Fig. 12A below) directly adjacent to the first end, a second end section (not shown opposite symmetrical side of Fig. 12A) directly adjacent to the second end, and a middle section (see Fig. 12A below) between the first and second end sections, and wherein at least one loop of the plurality of loops is located in each of the first and second end sections and the middle section (see Fig. 12A and not shown opposite symmetrical side of Fig. 12A), wherein a size of the loop area (see Fig. 12A below) of at least one loop arranged in each of the first and second end sections is smaller than a size of the loop area of at least one loop (see Fig. 12A and not shown opposite symmetrical side of Fig. 12A) arranged in the middle section.  

Regarding claim 4, Masreliez et al. discloses an inductive sensor device, wherein the size of the loop area of each of the at least two loops in each of the first and second end sections decreases from loop to loop toward the first end in the first end section and toward the second end in the second end section (see Fig. 12A and not shown opposite symmetrical side of Fig. 12A).  
Regarding claim 5, Masreliez et al. discloses an inductive sensor device, further comprising a transmit circuit (element 102, Fig. 11) with at least one transmit coil adapted to create a magnetic field, wherein the scale elements are passive field influencing elements provided to influence the magnetic field of the transmit coil to create the field pattern (see col. 9, lines 27-32 and Fig. 11).  
Regarding claim 6, Masreliez et al. discloses an inductive sensor device, wherein the transmit circuit is part of the sensor unit (see Fig. 11).  
Regarding claim 7, Masreliez et al. discloses an inductive sensor device, wherein the at least one transmit coil surrounds the at least one receive coil of the at least one receive circuit (see Fig. 11).
Regarding claim 8, Masreliez et al. discloses an inductive sensor device, wherein a plurality of the plurality of loops are arranged in the middle section of the receive coil and each of the plurality of loops in the middle section have equal loop area sizes (see Fig. 12A).  

Regarding claim 10, Masreliez et al. discloses an inductive sensor device, wherein the coil height and the coil length are defined by an envelope surrounding the at least one receive coil (i.e., an outer contour that touches each of the loops at each apex can be traced in Fig. 12A).  
Regarding claim 14, Masreliez et al. discloses an inductive sensor device, wherein each of the plurality of loops of the at least one receive coil has a symmetrical shape with regard to a longitudinal axis extending in the measuring direction (see Fig. 12A and not shown opposite symmetrical side of Fig. 12A).  
Regarding claim 15, Masreliez et al. discloses an inductive sensor device, wherein at least one of an end section length of the end sections and a middle section length of the middle section in the measuring direction corresponds to an integer multiple of a dimension of the loop at a longitudinal axis extending in the measuring direction (see Fig. 12A below).  
Regarding claim 16, Masreliez et al. discloses an inductive sensor device, wherein the at least one receive coil is defined by a first conductor or portions of the first conductor arranged in a layer of a circuit board and a second conductor or portions of 
Regarding claim 17, Masreliez et al. discloses an inductive sensor device, wherein a portion of the first conductor and a portion of the second conductor are alternately arranged so as to form loops that have a sinusoidal shape on one side of a longitudinal axis and a shape at the opposite side of the longitudinal axis obtained by mirroring the sinusoidal shape on the one side of the longitudinal axis (see Fig. 12A below).  
Regarding claim 18, Masreliez et al. discloses an inductive sensor device, wherein a plurality of the plurality of loops are arranged in the first end section, and each of the plurality of loops arranged in the first end section has a counterpart loop arranged in the second end section of the receive coil having at least one of the same loop area size or the same shape (see Fig. 12A and not shown opposite symmetrical side of Fig. 12A).  
    PNG
    media_image1.png
    461
    614
    media_image1.png
    Greyscale

s 1, 9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 5,804,963).

Regarding claim 1, Meyer discloses an inductive sensor device (see Fig. 3) comprising: a scale (element 32, Fig. 3) having a plurality of scale elements (element 322, Fig. 3) that are adapted to create a field pattern in at least one line and extend in a measuring direction (X, Fig. 3), a sensor unit (Fig. 3), wherein the sensor unit and the scale are moveable relative to each other in the measuring direction, wherein the sensor unit comprises at least one receive circuit (element 41, Fig. 4) with at least one receive coil that is adapted to detect the field pattern, wherein each of the at least one receive coil contains a plurality of loops (see Fig. 4 below) that are arranged adjacent to each other in the measuring direction, wherein each of the plurality of loops encloses a loop area (see Fig. 4), wherein the at least one receive coil extends between a first end (see Fig. 4 below) and a second end in the measuring direction and has a first end section (see Fig. 4 below) directly adjacent to the first end, a second end section directly adjacent to the second end, and a middle section (see Fig. 4 below) between the first and second end sections, and wherein at least one loop of the plurality of loops is located in each of the first and second end sections and the middle section (see Fig. 4), wherein a size of the loop area (see Fig. 4) of at least one loop arranged in each of the first and second end sections is smaller than a size of the loop area of at least one loop (see Fig. 4) arranged in the middle section.  
Regarding claim 9, Meyer discloses an inductive sensor device, wherein the at least one receive coil has a coil length in the measuring direction between the first end 
Regarding claim 11, Meyer discloses an inductive sensor device, wherein the at least one receive circuit contains at least two receive coils having at least one of different coil lengths and different envelopes which respectively surround the at least two receive coils (see Fig. 4).  
Regarding claim 14, Meyer discloses an inductive sensor device, wherein each of the plurality of loops of the at least one receive coil has a symmetrical shape with regard to a longitudinal axis extending in the measuring direction (see Fig. 4).
    PNG
    media_image2.png
    737
    823
    media_image2.png
    Greyscale

s 2, 19-21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nahum (US 6,335,618).

Regarding claim 2, Nahum discloses an inductive sensor device (element 100, Fig. 1) comprising: a scale (element 104, Fig. 1) having a plurality of scale elements (see Fig. 2) that are adapted to create a field pattern in at least one line and extend in a measuring direction (element 106, Fig. 2), wherein each scale element encloses a scale element area, a sensor unit (element 114, Fig. 1), wherein the sensor unit and the scale  are moveable relative to each other in the measuring direction, wherein the sensor unit comprises at least one receive circuit (element 130, Fig. 2) with at least one receive coil (see Fig. 2) that is adapted to detect the field pattern, wherein each of the at least one receive coil contains loops (elements 134, 36 Fig. 2) that are arranged adjacent to each other in the measuring direction, wherein the scale elements are surrounded by a scale envelope (i.e., an outer contour that touches each of the scale elements can be traced in Fig. 2) extending between a fist end (see Fig. 2 below) and a second end (see Fig. 2 below) in the measuring direction and having a first end section (see Fig. 2 below) directly adjacent to the first end (see Fig. 2), a second end section (see Fig. 2) directly adjacent to the second end, and a middle section (see Fig. 2 below) between the first and second end sections, and wherein at least one scale element of the scale elements is located in each of the first and second end sections and the middle section (see Fig. 2), wherein a size of a scale element area of the at least one scale element arranged in each of the first and second end sections is smaller than a size of a scale element area of the at least one scale element arranged in the middle section (see Fig. 2).

Regarding claim 20, Nahum discloses an inductive sensor device, wherein the size of the scale element area of each of the at least two scale elements decreases from scale element to scale element toward the first end in the first end section and toward the second end in the second end section (see Fig. 2).  
Regarding claim 21, Nahum discloses an inductive sensor device, wherein a plurality of scale elements of the scale elements are arranged in the middle section of the scale envelope and each have equal scale element area sizes (see Fig. 2).  
Regarding claim 23, Nahum discloses an inductive sensor device, wherein at least one of an end section length of the end sections and a middle section length of the middle section in the measuring direction correspond to an integer multiple of a dimension of the scale element at a longitudinal axis extending in the measuring direction (see Fig. 2).  
Regarding claim 24, Nahum discloses an inductive sensor device, wherein a plurality of scale elements of the scale elements are arranged in the first end section and each of the plurality of scale elements arranged in the first end section of the scale envelope has a counterpart scale element arranged in the second end section of the scale envelope having at least one of the same scale element area size or same shape (see Fig. 2).

    PNG
    media_image3.png
    796
    857
    media_image3.png
    Greyscale


Allowable Subject Matter
No art has been found for a prior art rejection of claims 12, 13, and 22 at this time.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        



/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
5/7/2021